Justice Marshall,
dissenting.
Adhering to my view that the death penalty is under all circumstances cruel and unusual punishment forbidden by the Eighth and Fourteenth Amendments, I would grant certio-rari and vacate petitioner’s death sentence on this basis alone. However, even under the prevailing view that the death penalty may constitutionally be imposed under certain conditions, I would grant certiorari to decide the constitutionality of instructing a jury that it must sentence the defendant to death if it finds that the prosecution has proved aggravating circumstances that outweigh any mitigating cir*920cumstances. There is a substantial question whether such an instruction impermissibly prevents the jury from basing its sentence on “factors which may call for a less severe penalty,” Lockett v. Ohio, 438 U. S. 586, 605 (1978) (plurality opinion), even though they do not outweigh the aggravating circumstances proved by the prosecution. Cf. Woodson v. North Carolina, 428 U. S. 280 (1976).